                         Case 1:19-cr-00931-WHP Document 35
                                                         36 Filed 07/02/20 Page 1 of 2
                                        Simpson Thacher & Bartlett                                  LLP
                                                      4 25   LEX INGTON A VE NUE
                                                     NEW YORK, NY     100 17 - 3 9 54



                                                   TELEP HONE:   + 1- 21 2- 4 55- 20 0 0
                                                    FACSIMILE:   + 1- 21 2- 4 55- 2 50 2

 Dir ect Di al Num ber                                                                                                          E- ma il A ddr es s
 +1 - 21 2- 455- 30 70                                                                                       Br o ok e. Cuci n ell a@ s t bl aw. com




             BY ECF

                                                                July 2, 2020

             The Honorable William H. Pauley III
             United States District Judge
             Southern District of New York
             500 Pearl St.
             New York, NY 10007

             Re:         United States v. Daniels, 19 Cr. 931-WHP-3 (S.D.N.Y.)

             Dear Judge Pauley:

                    We represent Defendant Quinteria Daniels in the above-captioned case. We write to
             request, with the consent of the Government and Pre-Trial Services, a modification of Ms.
             Daniels’s conditions of release and personal address, which Ms. Daniels is seeking to change
             as soon as this coming Monday, July 6. On November 25, 2019, Ms. Daniels was ordered
             released on a $50,000 Appearance Bond to be secured by two financially responsible
             persons. Among other conditions of her release, Ms. Daniels is subject to a restriction
             limiting her travel to the Southern and Eastern Districts of New York and the District of New
             Jersey.

                     Despite the difficult circumstances she has found herself in as a single mother in the
             time of COVID-19, Ms. Daniels has recently taken significant steps to better her life and the
             lives of her children. Chief among these steps is that Ms. Daniels has recently secured
             employment with Chick-fil-A, where she has become a valued employee. Ms. Daniels has
             also kept in contact with her family, who are located in Norfolk, Virginia. In part due to
             COVID-19, Ms. Daniels has struggled to find childcare options that would allow her to pursue
             her employment while also ensuring that her children are cared for. To help with this, Ms.
             Daniels’s aunt, who lives in Norfolk, Virginia, with her husband and two children, has offered
             Ms. Daniels a place to live, where her extended family can and will assist with childcare while
             Ms. Daniels continues working at Chick-fil-A. Ms. Daniels’ aunt has worked as a receptionist
             at the front desk at a Ramada Inn for years, and has a stable household she shares with her
             husband and two children. Along with her aunt’s family, Ms. Daniels has additional
             extended family in the Norfolk area who have expressed their willingness to offer support to
             Ms. Daniels and her children during this difficult time in her life. Significantly, Ms. Daniels



BEIJING        HONG KONG      HOUSTON    LONDON   LOS ANGELES       PALO ALTO           SÃO PAULO    SEOUL   TOKYO       WASHINGTON, D.C.
          Case 1:19-cr-00931-WHP Document 35
                                          36 Filed 07/02/20 Page 2 of 2
                                                                       Simpson Thacher & Bartlett LLP


    July 2, 2020                                                    The Honorable William H. Pauley III




   has already established herself as a valued employee, and Chick-fil-A has already approved a
   transfer to the Virginia franchise located near her family.

   Accordingly, we respectfully request that Ms. Daniels be allowed to move to and be
   supervised out of Norfolk, Virginia, where she will stay with her aunt’s family until she can
   secure an apartment of her own nearby. Additionally, we ask that Ms. Daniels’s conditions of
   release be altered to allow her to travel to and from Virginia and the Southern District of New
   York as necessary for her case (Ms. Daniels owns a car). The opportunity to live with her
   aunt’s family while she establishes herself and to be close to a positive role model presents a
   significant opportunity for Ms. Daniels and her children – it will bring them closer to Ms.
   Daniels’s family, who will be a positive influence in the lives of Ms. Daniels and her children.
   Ms. Daniels has fully complied with her conditions of release to date and intends to continue
   doing so: she is fully committed to appearing in Court for all future court appearances, and
   living with (and eventually nearby) her aunt’s family will allow her children to be cared for
   while she appears in Court.

   We have conferred with Ms. Daniels’s Pretrial Officer in New Jersey, Officer Daniel Milne, as
   well as pretrial in New York, and Assistant U.S. Attorney Rebecca Dell, who have advised that
   they consent to Ms. Daniels’s request to move to Virginia and to modify her conditions of
   release. Officer Lisa Chan, from SDNY, advises that she will reach out to Pretrial Services in
   the appropriate district in Virginia to supervise Ms. Daniels should her request to move be
   granted.

          Thank you for your consideration.

                                                           Respectfully submitted,

                                                           /s/ Brooke Cucinella
                                                           Brooke Cucinella

   cc:    AUSA Rebecca Dell


Application granted.




                                                  2
            July 2, 2020
